DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2014/0273821 A1 to Miller et al. (“Miller”).
As to claim 21, Miller discloses an in vivo analyte monitoring system, comprising 
	a sensor control device comprising: 
		a housing (see Fig 2B-C, element 12); 
		an adhesive patch configured to attach the sensor control device to a skin surface of a user's body (see Fig 2B-C, element 250); 
a sensor (Fig 2B-C, element 10; see also Fig 3, element 312 and [0101]); and 
analyte monitoring circuitry disposed in the housing, wherein a portion of the sensor is adapted to be inserted under the user's skin and in contact with a bodily fluid of the user (see Fig 2B-C); and 
	a reader device is comprising: 
		a display comprising a touch screen (see Fig 14a-d and [0094] – a person having ordinary skill in the art as of the effective filing date of the claimed invention would understand a smart phone as comprising either a resistive touchscreen or physical buttons (i.e., QWERTY keyboards)); 
		wireless communication circuitry (see Fig 3, element 338); 
		a processor and a memory coupled thereto, the memory storing a program that, when executed by the processor, causes the processor to: 
send an identification request to the sensor control device via a local wireless communication path (see [0177]-[0180] – sending a “wake up” command via NFC to initiate the pairing process; Examiner notes the wireless communication path includes transceiver 338);  
receive from the sensor control device, in response to the identification request, an identifier and a token via the local wireless communication path ([0185] – “To provide additional security, some embodiments of the present invention can use two pieces of information to pair a receiver with a particular transceiver device. These two pieces of information include the device ID described above and another value which is referred to herein as a sensor security code.” Examiner again notes that such wireless output is provided from transceiver); 
authenticate  the sensor control device based on the identifier and token obtained from the sensor control device (see above); and 
if the sensor control device is authenticated, read sensed analyte data from the sensor control device (see [0166] – “Furthermore, rather than blindly transmitting glucose data points during the transmission window Twindow, communication channels may be established so that only the desired display devices 14 may receive the glucose information. This may prevent unauthorized use and interception of glucose measurement values. In addition, by establishing a secure two-way communication channel, requests for specific glucose measurement values or communication of calibration or configuration information may be transmitted on an as-needed/requested basis between the sensor system 8 and display device 14.”).
As to claim 22, Miller further discloses wherein the reader device is configured to communicate with the sensor control device over the local wireless communication path using: 
a Near Field Communication, NFC, protocol; 
a Radio Frequency Identification, RFID, protocol; 
a Bluetooth protocol; or 
a Bluetooth Low Energy protocol (see [0177]-[0180]).  
As to claim 23, Miller further discloses wherein the reader device is a smart phone (see [0190]).     
As to claim 24, Miller further discloses wherein the program, when executed by the processor, further causes the processor to: 
if the sensor control device is authenticated display the sensed analyte data on the display of the reader device; and 
if the sensor control device is not authenticated, terminate operation of the reader device with the sensor control device (see [0183]-[0185] – only authorized devices are allowed to communicate with reader).  
As to claim 26, Miller further discloses wherein the memory of the reader device is configured to store a local registration database comprising a plurality of tokens and identifiers (see [0185]).     
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of US 2014/0273824 A1 to Fenner et al. (“Fenner”).
	As to claim 25, Miller fails to disclose wherein the program, when executed by the processor, further causes the processor to connect with a remote trusted computer system to verify authenticity of the token.  
However, in a similar invention, Fenner discloses a similar reader device that is configured to use a remote trusted computer system to verify authenticity of token and identifier (see [0032] – “According to this embodiment, in order to pair remote device 106 and implantable device 108, the remote device 106 can be brought within close proximity to NFC device 110. At this time, an NFC component of the remote device 106 energizes an induction coil of the NFC device 110. This transfer of energy causes the NFC device 110 to transfer identification information, (e.g., a key or password) stored therein to the remote device 106 using NFC protocol. The remote device 106 can then pass this identification information received from NFC device 110 to server 102. Server 102 can in turn employ the identification information to authenticate implantable device 108 and remote device 106 and authorize pairing between the two devices.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the authentication of Miller with the remote trusted computer system of Fenner in order to achieve the predictable result of added security for the system.
As to claims 27-28, Miller fails to disclose wherein the program, when executed by the processor, further causes the processor to retrieve a corresponding token from a registration database and compare the corresponding token with the token received from the sensor control device, wherein the registration database and the corresponding token reside on a remote trusted computer system.
However, in a similar device, Fenner discloses a program that, when executed by the processor, further causes the processor to retrieve a corresponding token from a registration database and compare the corresponding token with the token received from the sensor control device, wherein the registration database and the corresponding token reside on a remote trusted computer system (see [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the authentication of Miller with token comparison of Fenner in order to achieve the predictable result of added security for the system.
Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive. 
Applicants argue that because the wake up command in Miller is sent via NFC and the identification commands are sent via Bluetooth, that such functions are not “in response to the identification request” nor are they received “via the local wireless communication path.” Examiner respectfully disagrees, the wakeup command is a necessary antecedent to the identification process and therefore qualifies as a response to the wake up command. They are both on the same wireless communication path because Miller explicitly teaches that any wireless communications are via the transceiver, which must necessarily be the same path for each wireless communication occurring in the reader.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791